Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Claims 1-2, 7-18, and 30-32 in the reply filed on 15 September 2022 is acknowledged.
Claim 3 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (product), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 September 2022.
Information Disclosure Statement
In the information disclosure statement filed 25 February 2022, items 3 and 12 in the NPL section (pp. 10 and 11) fail to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because they do not include a publication date.  Therefore, items 3 and 12 in the NPL section have been struck through. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7-18, 30-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,751,107. Although the claims at issue are not identical, they are not patentably distinct from each other because US’107 claims every feature of Claims 1-2, 7-18, and 30-32 in the present application.
Regarding Claim 1 of the present application, US’107 Claim 1 claims a method comprising providing a metal substrate; applying a first coating comprising a powder coating composition with a flow of no more than about 40 mm; applying a second coating comprising a powder coating composition with flow of at least about 40 mm; and heating the first coating and second coating in a single step to form a continuous coating. Compare flow rates in Claims 2-6, face coverage in Claims 7-8, edge coverage in Claims 7-8, gloss in Claim 1, type of treatment (or lack thereof) in Claim 9, coated limited to edges in Claims 14-15, and film build in Claims 16-17 to claims with respective features in Claims 7-16, 18, and 30-32 of the present application. With further regards to Claim 2, it is obvious to include instructions for performing a method and printed non-functional material, including instructions, are not given patentable weight.
Claims 1-2 and 7-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8, and 9 of U.S. Patent No. 10,940,505. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of US’505 is drawn to a method, comprising providing a metal substrate, applying a first powder coating with a flow of between 20-35 mm, applying a second powder with a flow of greater than 50 and heating the two coatings in a single step to form a coating. Compare face coverage, edge coverage, and gloss in Claims 2, 5-6, 8, and 9; all of which are also optimizable process variables. With further regards to Claim 2, it is obvious to include instructions for performing a method and printed non-functional material, including instructions, are not given patentable weight.
Claims 1-2, 7-14, 31-32 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 15-19 of U.S. Patent No. 11,098,202. Although the claims at issue are not identical, they are not patentably distinct from each other because in US’202, Claims 1-6 and 17 are drawn to the features of Claims 1-2 in the present application requiring a first and second powder coating (optional in Claim 2) applied to a metal substrate (Claim 1), wherein the first coating has a flow of no more than 40 mm (Claims 2-3) and the second coating has a flow of greater than 40 mm (Claims 4-6) and heating the first and second coating in a single step to form a continuous coating (Claims 1, 17). Additionally, compare specific ranges of flow in US’202 (Claims 2-6) with ranges of flow in the present application (Claims 7-11). Compare also edge coverage in US’202 (Claim 17-18), face coverage (Claims 17-18), gloss (Claims 1, 19), and film build (Claims 15-16) with respective features in the present application (Claims 12-14 and 31-32) of the present application. With further regards to Claim 2, it is obvious to include instructions for performing a method and printed non-functional material, including instructions, are not given patentable weight.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,751,107 in view of Langlois (US 2010/0266782). 
In addition to the features of Claim 1 claimed in US’107 as presented above, Langlois (US’782) suggests that preheating a metal substrate before applying a coating is an obvious modification Claim 1 to allow powder coating to gel and fuse to the substrate (Claim 1).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,940,505 in view of Langlois (US 2010/0266782). 
In addition to the features of Claim 1 claimed in US’505 as presented above, Langlois (US’782) suggests that preheating a metal substrate before applying a coating is an obvious modification Claim 1 to allow powder coating to gel and fuse to the substrate (Claim 1).
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,098,202 in view of Langlois (US 2010/0266782). 
In addition to the features of Claim 1 claimed in US’202 as presented above, Langlois (US’782) suggests that preheating a metal substrate before applying a coating is an obvious modification Claim 1 to allow powder coating to gel and fuse to the substrate (Claim 1).
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 5 "a least" should be written "at least."  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1, 7-11, 15, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Schlegel (US 2005/0132930).
Regarding Claims 1 and 7-11, Schlegel (US’930) teaches a method, comprising providing a metal substrate [0002, 0009, 0047]; applying the first coating comprising a first powder coating basecoat composition, including a polymeric binding resin (Table 1; [0040, 0042]); applying a second coating comprising a second powder coating composition (id.); and heating the first coating and second coating in a single step to form a continuous coating [0045]. The powder coatings may be provided with a flow of 40 mm [0031] and the first coating may have a flow of less than 40 mm and the second coating a flow of more than 40 mm (Table 1: first coating powder with flow 14-16 mm and second coating powder  with a flow of 70-80 mm [0017,0031, 0047, 0048]).
Regarding Claim 15, US’930 teaches that the substrate can be unprimed [0039].
Regarding Claim 17, US’930 teaches that the substrate can be pretreated [0040].
Regarding Claim 18, US’930 teaches that the substrate can be preheated [0039].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 2, 12-14, and 30-32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlegel (US 2005/0132930).
Regarding Claim 2, Schlegel (US’930) teaches a method, comprising providing at least a first powder composition with flow of no more than about 40 mm and providing at least a second powder composition with flow of at least about 40 mm (the second powder composition is optional in the claim) (Table 1). In addition, it teaches a method for coating a metal substrate with at least the first composition, followed by coating with a second composition, and heating the two compositions in a single step to form a continuous coating (see rejection of Claim 1 above). It fails to teach providing instructions for the method. It is conventional to include instructions for a method to communicate to others how to perform the method. Also, the printed material (printed steps in instructions) is not functionally related to the method and is not given patentable weight.
Regarding Claims 12 and 14, US’930 discloses selective application and/or removal of any powder applied to substrates [0043-0044) to achieve desired coverage including three dimensional texture such as 20 to 100 micrometers [0024] for films with an overall thickness such as 152.4 + 50.8 = 203.2 microns [0041], resulting in variations of thickness (coverage) including about 10%. It would have been an obvious matter of design choice to apply/remove the basecoat and/or accent powder to particular areas of three dimensional substrates including furniture and grills, trim and section bars [0036, 0043, 0044, 0047], such particular areas including edges, as necessitated by the specific requirements of a given application to achieve a desired decorative pattern and/or weatherability [0036, 0043, 0044]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding Claim 13, US’930 teaches that a first coating has a 60-degree gloss of 5-10 and a second coating has a 60-degree gloss of 70-80.  US’930 fails to teach that the cured coating has 20-degree gloss of at least 27%.  However, US’930 suggests that gloss is a result-effective variable, known in the art to be independently adjustable to achieve a desired appearance [0032].  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’930 by providing the cured coating with a gloss within the recited range to effect an aesthetic change through routine optimization.
Regarding Claim 30, US’930 fails to disclose coating only edges. US’930 discloses selective application and/or removal of any powder applied to substrates [0043, 0044]. It would have been an obvious matter of design choice to apply/remove the basecoat and/or accent powder to particular areas of three dimensional substrates including furniture and grills, trim and section bars [0036, 0043, 0044, 0047], such particular areas including one or more edges, as necessitated by the specific requirements of a given application to achieve a desired decorative pattern and/or weatherability [0036, 0043, 0044].
Regarding Claim 31, US’930 discloses a first coating applied to a thickness of 12.7 to 152.4 micrometers [0041]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 32, US’930 discloses the accent color applied to a thickness of preferably 12.7 to 50.8 micrometers [0041]. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlegel (US 2005/0132930) in view of Hendriks et al. (US 2006/0156948).
Regarding Claim 2, Schlegel (US’930) teaches a method, comprising providing at least a first powder composition with flow of no more than about 40 mm and providing at least a second powder composition with flow of at least about 40 mm (the second powder composition is optional in the claim) (Table 1). In addition, it teaches a method for coating a metal substrate with at least the first composition, followed by coating with a second composition, and heating the two compositions in a single step to form a continuous coating (see rejection of Claim 1 above). It fails to teach providing instructions for the method. Hendriks et al. (US’948) teaches a method of powder coating and suggests instructions for a method [0019, 0055]; it is pertinent to the problem of communicating to others steps to follow to perform a method. It would have been obvious to a person of ordinary skill in the art at the time of invention to provide instructions for the coating method of US’930, because US’948 suggests instructions for performing a process. Also, the printed material (printed steps in instructions) is not functionally related to the method and is not given patentable weight.
Claims 12, 14, and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlegel (US 2005/0132930) as applied to Claim 1 above, and further in view of Langlois et al. (US 2010/0266782).
Regarding Claims 12, 14, and 30, US’930 suggests that the obvious coating process can be performed on many different types of substrates for many different uses [0047], and there is no evidence from US’930 that the coating process cannot be performed over the entire substrate, including edges.  US’930 discloses selective application and/or removal of any powder applied to substrates [0043, 0044] to achieve a desired decorative pattern and/or weatherability [0036, 0043, 0044]. US’930 does not specifically address edge coverage.  Langlois et al. (US’782) is provided to show that it was conventional to use powder coatings to coat edges of substrates at the time of invention and that edges were contemplated as a portion of substrate that would have been coated at the time of invention [0019].  US'782 teaches an analogous process wherein two powder coatings are applied with a single curing step (Abstract).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’930 by coating any of the edges desired in the recited proportions compared to other areas (e.g. face coverage), because US’782 suggests that edges are conventionally a portion of a substrate that a person of ordinary skill in the art would have coated with such a process, and it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process by covering areas by an a desired amount to protect these areas and/ or to provide them with a desired appearance as suggested by the combination of references.
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schlegel (US 2005/0132930) as applied to Claim 1 above, and further in view of Taylor, Jr. et al. (US 3,382,295).
Regarding Claim 16, US’930 fails to teach clean blasting a metal substrate before coating. Clean blasting a metal substrate before coating is well-known and conventional in the prior art. For example, Taylor, Jr. et al. (US’295) teach grit blasting (i.e. “clean blasting”) a steel panel before coating it with a powder (col. 3, lines 17-25). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’930 by clean blasting, because US’295 suggests the step before coating, and it is a conventional step in the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Itakura et al. (JPH11290765) teach a method, comprising providing a metal substrate (steel) [0098]; applying a primer coating comprising a first powder coating composition [0008-0009], including a carboxyl-functional polyester binding resin [0041-0047] and a second powder coating as a top coat and co-curing in a single oven in a single bake to form a smooth coating (Abstract; [0008, 0012-0013]).
Menovcik et al. (US 2008/0289968) teach a powder coating method including providing a substrate; applying a first coating comprising a powder coating composition; applying a second coating comprising a powder coating composition; and heating the first coating and second coating in a single step to form a continuous coating (Abstract).
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712